Citation Nr: 1818842	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-32 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from November 1962 to November 1966.  The Veteran died in March 2012 and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In November 2017, the appellant testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran's death certificate and the appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child received June 7, 2012 appear to be missing from the file.  The RO should search for these records and associate them with the claims file.  

The appellant and her attorney claim that the Veteran's heart attack that caused his death should be service-connected on a presumptive basis as the Veteran stepped foot in Vietnam.  In the alternative, they claim that the Veteran's heart attack was caused or aggravated by the Veteran's service-connected PTSD.  The appellant and her attorney have submitted medical articles discussing a relationship between PTSD and heart attacks or coronary artery disease.  The Board finds that a medical opinion is needed to determine whether the Veteran's PTSD caused or aggravated his heart disability which resulted in his death.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's death certificate and the appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child received June 7, 2012 that are missing from the file and associate them with the file.

2.  Attempt to obtain all psychiatric treatment for the Veteran from 1997 to 2012 from VA or private clinicians.

3.  Following completion of the above development, obtain a VA medical opinion regarding the etiology of the conditions listed on the Veteran's death certificate (heart attack).  The claims file should be provided to an appropriately qualified health care professional (a cardiologist if possible) for review, and the clinician should note that it has been reviewed. 

After reviewing the file, the clinician should provide the following opinions:

a.  Is it at least as likely as not that the Veteran's PTSD caused any of the conditions listed on the Veteran's death certificate (specifically Myocardial Infarction)?

b.  Is it at least as likely as not that the Veteran's PTSD aggravated (i.e., worsened) beyond natural progression any of the conditions listed on the Veteran's death certificate (specifically Myocardial Infarction)?

The clinician's attention is directed to the May 2003 letter from a physician's assistant that noted that many of the Veteran's problems are associated with self-neglect and denial that probably are related to his PTSD.  The physician's assistant also noted that the Veteran's emotional problems caused a decline in his general health.  The Veteran was forced with the choice of certain death or getting a heart transplant.  Since getting the heart transplant, the physician's assistant explained that the Veteran's general health had improved but since his emotional state was still problematic, it was likely that he would have future deterioration of his physical health.  

The clinician's attention is also directed to the articles submitted by the Veteran regarding a relationship between psychiatric disorders and coronary artery disease and PTSD symptoms associated with myocardial infarction.  The physician should address the relevance of these article specifically with regard to the Veteran's claim.  

If aggravation is found, the clinician should address the following medical issues: (1) the baseline manifestations of the Veteran's nonservice-connected disabilities found prior to aggravation; and (2) the increased manifestations which, in the clinician opinion, are proximately due to a service-connected disability.

c.  The clinician should also provide an opinion as to whether PTSD contributed substantially or materially to the Veteran's death or aided or lent assistance to produce death.

It would be helpful if the clinician would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The clinician should provide a complete rationale for any opinions provided.

4.  Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the appellant and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

